Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 1 of 14

EXHIBIT “A”

EXHIBIT “A”
Bp WwW BWV

Oo CO ~F tA

10
11
12
13
14
45
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 2 of 14

Electronically Filed
12/16/2020 11:05 AM
Steven D. Grierson

Ke OF THE Ee
COMP |

Justin G. Randall, Esq.
Nevada Bar No. 12476

ER INJURY ATTORNEYS .
4795 South Durango Drive CASE NO: A-20-826521-C

Las Vegas, Nevada 89147 Department 32

Telephone: (702) 968-7500
Facsimile: (702) 989-0369

Email; justin@erinjuryattorneys.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

 

 

BETTY TERRESE WRIGHT, individually, )
) CASE NO,
Plaintiff, ) DEPT. NO.
,
v, )
)
SMITH’S FOOD & DRUG CENTERS, INC,an ) COMPLAINT
Ohio Corporation; DOES J-V; and ROE )
CORPORATIONS III-V, inclusive, )
)
Defendants.
Plaintiff BETTY TERRESE WRIGHT (“Plaintiff”) complains as follows:
GENERAL ALLEGATIONS
1, Plaintiff is, and at all times relevant herein, was, a resident of Clark County, Nevada.
2. The actions complained of herein occurred in Clark County, Nevada.

3. Defendant SMITH’S FOOD & DRUG CENTERS, INC.,, is, and at all times mentioned
herein was, an Ohio corporation conducting business in Clark County, Nevada.

4, The true names and capacities of the Defendants designated herein as Doe or Roe
Corporations are presently unknown to Plaintiff at this time, who therefore sues said Defendants by such
fictitious names, When the true names and capacities of these defendants are ascertained, Plaintiffs will
amend this Complaint accordingly.

5. At all times pertinent herein, Defendants were agents, servants, employees or joint venturers

of every other Defendant, and at all times mentioned herein were acting within the scope and course of said |

agency, employment, or joint venture, with knowledge and permission and consent of all other named

Defendants,

 

Case Number: A-20-826521-C
ao ss Cf th

Se)

10
11
12
13
14
1S
16
17
18

19

20}
al
22
23
24
20
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 3 of 14

6, On September 30, 2019, Plaintiff was an invitee of Defendants at Smith’s Food & Drug

Centers, Inc., located at 2540 8, Maryland Pkwy, Las Vegas, Nevada (hereafter the “Property”).
4, Defendants maintained and were in control of the Property,

8, While visiting the Property, Plaintiff was walking within an aisle of the Property when she
slipped on a clear liquid on the floor, and fell (hereafter the “dangerous condition”), causing Plaintiff to
sustain serious injuries.

9, As a direct and proximate result of the negligence of all Defendants, Plaintiff sustained
injuries to her back, bodily limbs, her knee, organs and systems, all or some of which conditions may be
permanent and disabling, and all to Plaintiffs’ damage in a sum in excess of $15,000.00,

10, As a direct and proximate result of the negligence of all Defendants, Plaintiff received
medica! and other treatment for the aforementioned injuries, and said services, care, and treatment are
continuing and shall continue in the future, all to the damage of Plaintiff. |

11, As a direct and proximate result of the negligence of all Defendants, Plaintiff has been
required to, and has limited occupational and recreational activities, which has caused and shall continue to
cause Plaintiff loss of earning capacity, lost wages, physical impairment, mental anguish, and loss of
enjoyment of life, in a presently unascertainable amount,

12, As a direct and proximate result of the aforementioned negligence of all Defendants,
Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees and costs to bring
this action.

FIRST CAUSE OF ACTION

13, Plaintiff incorporates paragraphs 1 through 12 of the Complaint as if those paragraphs were
fully incorporated herein,

14, Defendant owed Plaintiff a duty of care to warn Plaintiff of the non-obvious and dangerous
condition,

15. Defendants breached this duty of care by failing to warn Plaintiff of the dangerous, non-
obvious condition.

WA

16. Defendants” negligence directly and proximately caused Plaintiff serious injury.

«2.

 

 
“SF OA UOC ROS

10
bl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 4 of 14

17, As a direct and proximate result of Defendants’ negligence, Plaintiff received medical and
other treatments for injuries sustained to her bodily limbs, organs and nervous systems, all or some of
which conditions may be permanent and disabling and, all to Plaintiff’s damage in a sum in excess of
$15,000.00, Said services, care, and treatment are continuing and shall continue in the future,

18, As a direct and proximate result of Defendants’ negligence, Plaintiff has been required to
and has limited certain recreational activities, which has caused, and shall continue to cause loss of
enjoyment of life,

19. Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees
and costs to bring this action, .

WHEREFORE, Plaintiff expressly reserves the right to amend this complaint prior to or at the time
of trial of this action, to insert those items of damage not yet fully ascertainable, prays judgment against all
Defendants, and each of them, as follows:

1, For general darhages in an amount in excess of $15,000.00;

For special damages in an amount in excess of $15,000.00;
For reasonable attorney’s fees and costs;
For property damage sustained by Plaintiff:

For interest at the statutory rate; and

ww SF YN

For such other relief as the Court deems just and proper,

ER INJURY ATTORN

a

Ae
£

Bye

“Justin G, Randall, Esq,
“Nevada Bar No, 12476
Le 4795 South Durango Drive

Las Vegas, Nevada 89147

Attorneys for Plaintiff

 

 
Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 5 of 14

Electronically Filed
1/8/2021 10:12 AM
Steven D. Grierson

PSER
ER INJURY ATTORNEYS Maw b. At _
4796 § DURANGO DR Cite P. ”
LAS VEGAS, NV 69147

(702) 877-1500

DISTRICT COURT
CLARK COUNTY NEVADA

BETTY TERRESE WRIGHT Case Number A-20-826521-C
Plaintiff

us Dept:

SMITH'S FOOD & DRUG CENTERS, ING PROOF OF SERVIGE
Defendant

 

 

DUSTIN GROSS, deposes and says: that at all times herein | am a eltizen of the United States, over
18 years of age and not a party tu nor interested in the proceeding in which this statement is made.

Affiant received @ copy of the:
SUMMONS; GOMPLAINT

i served the same on 12/21/2020 at 1:12 PM to:

Defendant SMITH'S FOOD & DRUG CENTERS, INC., AN OHIO CORPORATION, BY SERVING
CORPORATION SERVICE COMPANY, REGISTERED AGENT

by leaving the coples with or in the presence of KRIS OSBORN, CORPORATE SPEGIALIST, at 112.N
CURRY ST, CARSON CITY, NV 89703, pursuant to NRS 14.020.

Pursuant to NRS 53.045, | declare under penalty

of perjury under the law of the State of Nevada that . a a
the forgoing is tue and correct. i.
> OC -

Executed: Thursday, December 24, 2020 DUSTIN GROSS

Battle Born Process Service, NV PILB LIC

#1876

3710 Grant Brive, Ste. L

Reno, NV 89509

775-507-7188

 

P.1937649.04

Case Number: A-20-826521-C
 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 6 of 14

Electronically Filed
1/11/2021 12:36 PM
Steven D, Grierson

ANSC CLERK OF THE CO
JERRY S. BUSBY Pew’ “Absuse

Nevada Bar #001107
GREGORY A. KRAEMER
Nevada Bar #010911
COOPER LEVENSON, P.A.
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
(702) 366-1125
FAX: (702) 366-1857

jbusby@cooperlevenson.com
gkraemer@cooperlevenson.com

Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC,
DISTRICT COURT
CLARK COUNTY, NEVADA

BETTY TERRESE WRIGHT, individually; CASE NO.: A-20-826521-C
DEPT. NO.: XXXII

Plaintiff,
Vv.
SMITH’S FOOD & DRUG CENTERS, INC, DEFENDANT SMITH’S FOOD & DRUG
an Ohio Corporation; DOES I— V; and ROE CENTERS, INC.’S ANSWER TO
CORPORATIONS III-V, inclusive, PLAINTIFF’S COMPLAINT

Defendants.

 

 

COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY $. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiff's Complaint on file herein as follows:

I.

This answering Defendant states that it does not have sufficient knowledge or information upon
which to base a belief as to the truth of the allegations contained in Paragraphs 1, 2, 4, 5, 6 and 8 of
Plaintiff's Complaint and upon said ground, denies each and every allegation contained therein,

I.

This answering Defendant admits the allegations contained in Paragraphs 3 and 7 of
Plaintiffs Complaint. |
fff

CLAC 6132762.1

 

Case Number: A-20-826621-C
i Ww

eS sa a

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 7 of 14

Til.

This answering Defendant denies each and every allegation contained in Paragraphs 9, 10, 11
and 12 of Plaintiff's Complaint.

IV.

This answering Defendant, in response to Paragraph 13 of that portion of Plaintiffs
Complaint entitled “FIRST CAUSE OF ACTION”, incorporates herein by reference each and
every answer previously alleged to the Paragraphs which the Plaintiff has realleged by incorporation.

Vv.

Paragraph 14 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF ACTION”
states a legal conclusion which is the sole province of the Court to determine. This answering Defendant
therefore denies said Paragraph.

VI.

This answering Defendant denies each and every allegation contained in Paragraphs 15, 16,

17, 18 and 19 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF ACTION”.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as aresult, Therefore, Plaintiff's claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.

SECOND AFFIRMATIVE DEFENSE

At the time and place’ alleged in Plaintiff's Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiffin the Complaint, if any, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiff's claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.

‘if
fii

CLAC 6132762, t

 
oO ©. NN DH WN &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 8 of 14

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and

further relief as to the Court may deem proper.

Dated this 11th day of January, 2021.

COOPER LEVENSON, P.A.

By /s/ Jerry S. Busby
Jerry 8. Busby
Nevada Bar #001107
Gregory A. Kraemer
Nevada Bar #010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC.

CLAC 6132762. 1

 
Aho OH ON

~~ OD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 9 of 14

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and
that on this 11th day of January, 2021, I did cause a true copy of the foregoing DEFENDANT
SMITH’S FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
to be served upon each of the parties listed below via electronic service through the Eighth Judicial
District Court’s Odyssey E-File and Serve System:

Justin G. Randall, Esq.

ER INJURY ATTORNEYS

4795 South Durango Drive

Las Vegas, NV 89147

Attorneys for Plaintiff

By

 

An Employee of .
COOPER LEVENSON, P.A.

CLAC 6132762.1

 
12

13

14

15

19

20

2i

22

23

24

25

26

27

28

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 10 of 14

Electronically Filed
1/16/2021 4:13 PM
Steven D. Grierson

CLERK OF THE COU
ABREA tp
Craig A. Henderson, Esq. ( My. b fp

Nevada Bar No. 10077

ER INJURY ATTORNEYS

4795 South Durango Drive

Las Vegas, Nevada 89147
Telephone: (702) 968-7500
Facsimile: (702) 747-4538

Email: justin@erinjuryattorneys.com
Attorneys for Plaintiffs

DISTRICT COURT

CLARK COUNTY, NEVADA

BETTY TERRESE WRIGHT, individually,
CASE NO.: A-20-826521-C

Plaintiff, DEPT NO.: 32
vy,
SMITH’S FOOD & DRUG CENTERS, INC, an

Ohio Corporation; DOES I-V; and ROE
CORPORATIONS III-¥V, inclusive,

Defendants.

 

 

 

PETITION FOR EXEMPTION FROM ARBITRATION

COMES NOW Plaintiff, BETTY TERRESE WRIGHT, by and through her attorneys of
record, CRAIG A. HENDERSON, ESQ., of ER INJURY ATTORNEYS, and hereby requests the
above entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rule 3 and 5, as
this case:

1,______ presents a significant issue of public policy;

2. XX_ involves an amount in issue in excess of $50,000, exclusive of interest and costs;

3.______—- presents unusual circumstances which constitute good cause for removal from the

program.

This is an action for personal injuries resulting from a slip and fall incident that occurred on
September 30, 2019 in Clark County Nevada. On this date, Plaintiff was an invitee of Defendant
SMITH’S FOOD & DRUG CENTERS, INC. While visiting the property, Plaintiff slipped on a clear
liquid substance, causing Plaintiff serious injuries.

To date, Plaintiff BETTY TERRESE WRIGHT has incurred the following medical expenses

 

1
Case Number: A-20-826521-C
10

11

12

13

14

15

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 11 of 14

as a result of the subject incident:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. | MedicWest Ambulance $1,102.02
2. | Sunrise Hospital $53,901.00
3, | Fremont Emergency Services $1,428.00
4. | Radiology Specialists $378.00
5. | Desert Radiology $2,090.20
6, | Southwest Medical Associates $432.02
7, | Ruggeroli and Helmi Pain Specialists $6,356.50
8. | Knee and Shoulder Institute $254.00
9, | ATI Physical Therapy $2,197.63
10. | Surgical Arts Center $5,072.00

TOTAL DAMAGES | $73,211.37

 

Plaintiff slipped and fell on a clear liquid on the floor of an isle in the Defendant’s premises.

Plaintiff struck her head on the isle shelves and lost consciousness. Plaintiff was taken by

ambulance to the hospital where she was diagnosed with a head injury. She also suffered knee,

ankle, back and leg pain from the fall. Plaintiff has undergone therapeutic injections to her lumbar

spine,

As is evidenced by the injuries diagnosed by Plaintiff's healthcare providers, together with

the significant medical expenses incurred by Plaintiff and the future cost of treatment, Plaintiffs

case has a probable jury award value in excess of $50,000, Accordingly, and pursuant to N.A.R. 3,

this matter is appropriately exempted from the Court Annexed Arbitration Program. Further, this

request for exemption has been timely filed pursuant to the requirements set forth in N.A.R. 5.

Hf

Hf

Hf

Hf

 
12

13

14

15

16

17

18

20

21

22

23

a4

25

26

27

28

 

Case 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 12 of 14

Based upon the foregoing, I hereby certify pursuant to N.R.C.P. 11 this case to be within the
exemption marked above, and I am aware of the sanctions which may be imposed against any
attorney or party who without good cause or justification attempts to remove a case from the

arbitration program.

ER INJURY ATTORNEYS

/s/ Craig A, Henderson
Craig A. Henderson, Esq.
Nevada Bar No. 10077
4795 South Durango Drive
Las Vegas, Nevada 89147
Attorneys for Plaintiff

CERTIFICATE OF SERVICE
Pursuant to N.R.C.P, 3(a), E.D.C.R. 7.26(a) and N.E.F.C.R. 9, I hereby certify that T am an
employee of ER INJURY ATTORNEYS, and on the 15" day of January, 2021, the foregoing
PETITION FOR EXEMPTION FROM ARBITRATION was served by electronic via the Eighth

Judicial Court’s Odyssey E-File and Serve system, to the following counsel of record:

Jerry 8, Busby, Esq.

Gregory A. Kraemer, Esq.

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102

Attorney for Defendant

/s/ Amber Geiman
An Employee of ER INJURY ATTORNEYS

 
“Cage 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 13 of 14

Electronically Filed
2/3/2021 2:45 PM
Steven D. Grierson

CLERK OF THE COU

3 || CDRG
4 DISTRICT COURT
5 CLARK COUNTY, NEVADA
6
Betty Wright, Plaintiff(s)
7
VS. CASE NO: A-20-826521-C
8 DEPT, NO: II
4 Smith's Food & Drug Center, Inc. and Ohio

19 || Corporation, Defendant(s)

 

11

12 COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION

13

14 || REQUEST FOR EXEMPTION FILED ON: January 15, 2021

15 || EXEMPTION FILED BY: Plaintiff OPPOSITION: No

16 DECISION
1? Having reviewed the Request for Exemption, and all related pleadings, the Request

8 for Exemption is hereby GRANTED.
19
20 DATED this 3™ of February, 2021.
21
22
23
24 ; 5, ly, y 4y )
25 ADR COMMISSIONER

26

27 ]

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

Case Number: A-20-826521-C

 

 

 
“ -Cag$p 2:21-cv-00238-APG-EJY Document 1-1 Filed 02/12/21 Page 14 of 14

1

2 NOTICE

3 || Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days
4 from the date you are served with this document within which to file written objections

with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed

5 || served three (3) days after the Commissioner’s designee deposits a copy of the Decision in
the U.S. Mail. Pursuant to NEFCR Rule 9(f)(2) an additional 3 days is not added to the
6 || time if served electronically (via e-service).

 

 

? A copy of the foregoing Commissioner’s Decision on Request for Exemption was
electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
8 Kighth Judicial District Court Electronic Filing Program on the date of e-filing.
9
If indicated below, a copy of the foregoing Commissioner’s Decision on Request for
10 Exemption was also:
1 L] Placed in the folder of counsel maintained in the Office of the Clerk of Court on
2 , 2021.
13 LJ Mailed by United States Postal Service, Postage prepaid, to the proper parties listed
A below at their last known address(es) on .
15
‘sf Loretta Walker
16 ADR COMMISSIONER’S DESIGNEE
17
18
19
20
21
22
23
24
25
26
2? 2

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 
